TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00824-CV


Grant Pollett and or all occupants of 8703 Meridian Oak Lane Austin, Texas 78744,
Appellants

v.

Aurora Loan Services LLC, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-11-009136, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Grant Pollett has failed to prosecute this appeal.  Pollett's brief was due on
October 8, 2012.  On October 29 this Court's clerk sent Pollett a notice informing him that his brief
was overdue and cautioned that the appeal could be dismissed for want of prosecution unless he filed
a response reasonably explaining his failure to file a brief.  The response was due by November 8. 
Pollett has not responded to the notice, nor has he filed a brief.  Accordingly, we dismiss the appeal
for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   December 7, 2012